DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-8 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art does not teach nor render obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 2014/0345406).

In regards to claim 1:
	Ishikawa teaches a flexible external gear (3) having a plurality of external teeth (11) each of which has a straight tooth profile (as seen in Figure 4), a rigid internal gear (2) disposed on an outer periphery of the flexible external gear (as seen in Figure 1), the number of teeth of the rigid internal gear being greater than the number of the external teeth (Paragraph [0057]), the internal tooth having a straight tooth profile (as seen in Figure 4), and a tooth top of the internal tooth having a shape which matches with a movement envelope of the external tooth as viewed from a direction of an axis of rotation of the flexible external gear, and a wave motion generator (12) configured to cause the flexible external gear to be deflected in a radial direction so as to be partially engaged with the rigid internal gear, the wave motion generator being configured to rotate about an axis of rotation, thus causing an engagement portion to move in a circumferential direction (Paragraphs [0004]-[0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa.

In regards to claim 2:
	Ishikawa teaches the movement envelope is a trajectory of the external tooth obtained by causing an imaginary flexible external gear having no deflection and being in a perfect circular state to perform hypocycloid motion on a reference pitch circle on which the imaginary flexible gear is engaged with the rigid internal gear wherein Ishikawa teaches hypocycloid motion and having a reference pitch circle and obtaining a movement envelope is obvious to one of ordinary skill in the art.

In regards to claim 3:
	Ishikawa discloses a strain wave gear wherein a plurality of variables can be defined, wherein a speed reduction ratio of the strain wave gear speed reducer, a radius of a reference pitch circle of the flexible gear, a radius of a reference pitch circle of the rigid internal gear, a rotation angle, an axis perpendicular direction that is orthogonal to 

In regards to claim 4:
	Ishikawa teaches the tooth top of the internal tooth follows an approximate arc having a curvature of the movement envelope.

In regards to claim 5:
	Ishikawa teaches the pressure angle of the internal tooth and a pressure angle of the external tooth are substantially equal to each other wherein during usage there is an infinite number of pressure angles present through and a pressure angle of the internal tooth will be equal to a pressure angle of the external tooth.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi et al (US 2015/029240 hereinafter “Hiyoshi”) in view of Ishikawa.

In regards to claim 9:
	Hiyoshi teaches an electric motor (15) configured to rotationally drive a motor output shaft (16), a strain wave gear speed reducer configured to reduce a rotational 
Hiyoshi is silent to the internal gear having a greater number of teeth and the internal teeth and external teeth having a straight tooth profile.
Ishikawa teaches a flexible external gear (3) having a plurality of external teeth (11) each of which has a straight tooth profile (as seen in Figure 4), a rigid internal gear (2) disposed on an outer periphery of the flexible external gear (as seen in Figure 1), the number of teeth of the rigid internal gear being greater than the number of the external teeth (Paragraph [0057]), the internal tooth having a straight tooth profile (as seen in Figure 4) in order to enable approximation of continuous meshing across the entire tooth trace of both gears (Paragraph [0016]).
	It would have been obvious to one of ordinary skill in the art to have a greater number of teeth wherein a greater number of teeth in order to produce a strain wave gear (Paragraph [0011]) of Ishikawa and to have a straight tooth profile in order to approximately enable continuous meshing across the entire tooth trace of both gears.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LONG T TRAN/Primary Examiner, Art Unit 3747